                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

CLAYTON BAGGETT,               *
                               *
      Plaintiff,               *
                               *
vs.                            *   CIVIL ACTION NO. 19-00062-B
                               *
QUALITY CARRIERS, INC.,        *
et al.,                        *
                               *
      Defendants.              *


                             JUDGMENT

      In accordance with the Order issued on this date, it is

ORDERED, ADJUDGED, and DECREED that this action is REMANDED to the

Circuit Court of Conecuh County, Alabama, from whence it came.

      DONE this 24th of April, 2019.


                                       /s/ SONJA F. BIVINS
                                UNITED STATES MAGISTRATE JUDGE
